     Case 8:17-bk-11664-TA     Doc 170 Filed 08/19/19 Entered 08/19/19 10:34:42         Desc
                                 Main Document    Page 1 of 4


1     Karen Sue Naylor - Bar No. 144273
      4343 Von Karman Avenue, Suite 300
2     Newport Beach, CA 92660
      Telephone (949) 851-7450
3
      Facsimile   (949) 851-6926
4     Email     karen@ringstadlaw.com

5     Chapter 7 Trustee
6

7

8                           UNITED STATES BANKRUPTCY COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10                                   SANTA ANA DIVISION
11    In re                                    )       Case No. 8:17-bk-11664 TA
                                               )
12                                             )       Chapter 7
      HANNAH KIM                               )
13                                             )       TRUSTEE’S REPORT OF SALE
                                               )       PURSUANT TO FEDERAL RULES OF
14                                             )       BANKRUPTCY PROCEDURE 6004(f)(1)
                            Debtor
                                               )
15                                             )
                                               )       [No Hearing Required]
16                                             )
                                               )
17                                             )
                                               )
18                                             )
19            TO   THE    HONORABLE       THEODOR           C.     ALBERT,   UNITED   STATES
20    BANKRUPTCY JUDGE, THE DEBTOR, THE DEBTOR’S ATTORNEY, THE OFFICE
21    OF THE UNITED STATES TRUSTEE, AND ALL PARTIES IN INTEREST:
22            Karen Sue Naylor, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate of
23    Hannah Kim (“Debtor”) hereby submits a Report of Sale pursuant to Federal Rules of
24    Bankruptcy Procedure 6004(f)(1), Local Bankruptcy Rule 6004-1(g) and the Handbook
25    for Chapter 7 Trustees, page 4-17, paragraph 5.
26            1.    On June 3, 2019, the Trustee caused to be filed a Chapter 7 Trustee’s
27    Motion for Order: (1) Approving Sale of Real Property [4371 Pioneer Street, Irvine,
28    California 92604-2700 APN 494-342-15] Pursuant to 11 U.S.C. § 363(b) and (f); (2)

                                                   1
     Case 8:17-bk-11664-TA     Doc 170 Filed 08/19/19 Entered 08/19/19 10:34:42       Desc
                                 Main Document    Page 2 of 4



 1   Approving Compensation of Real Estate Broker; (3) Approving Overbid Procedures;
2    (4) Approving Distribution of Sale Proceeds; (5) For a Good Faith Finding Pursuant to
3    11 U.S.C. § 363(m);(6) For Turnover; and (7) For Waiver of the Stay of Rule 6004(h).
4            2.   A hearing on the Trustee's Sale Motion was conducted on June 25,
5    2019.

6            3.   By Order entered June 27, 2019 [Docket Entry No. 152], the Trustee's
7    Sale Motion was granted and the real property located [4371 Pioneer Street, Irvine,
8    California 92604-2700] was sold to Buyers, Kenny Duong and Patricia Bui for the
9    purchase price of $750,000.00. Escrow closed on August 1, 2019 and the Trustee
10   received the sale proceeds on August 7, 2019. A true and correct copy of the closing
11   statement is attached hereto as Exhibit "1".

12

13   Date: August _/4. 2019                   Respectfully submitted,
14

15
                                              Karoh Sue Naylor
16                                            Chapter 7 Trustee

17

18

19

20

21

22

23

24

25

26

27

28
Case 8:17-bk-11664-TA              Doc 170 Filed 08/19/19 Entered 08/19/19 10:34:42                                  Desc
                                     Main Document    Page 3 of 4

                                 23120 Alicia Parkway.#120
                                 Mission Viejo, CA 92692
                                 Phone: (949)586-2700     Fax: (949)206-1259
        PICKFORD
        ESCROW COMPANY


                                    SELLER'S FINAL SETTLEMENT STATEMENT

        PROPERTY:       4371 Pioneer Street                       PREPARATION         August 5, 2019
                        Irvine, CA 92604                          DATE:
                                                                  CLOSING DATE:       August 1, 2019
        SELLER:         Karen Sue Naylor, in her sole capacity    ESCROW NO.:         061-061850.TC
                        as Bankruptcy Trustee for the estate of
                        Hannah Kim, Case Number 8:17-bk-
                        11664 TA, and not in her individual
                        capacity nor as a member of Ringstad &
                        Sanders LLP



                                                                                   DEBITS          CREDITS
        FINANCIAL CONSIDERATION
        Total Consideration                                                                       750,000.00
        Deposit with Bankruptcy Trustee                                         23,000.00

        PAYOFF CHARGES - Mr. Cooper
        [Total Payoff $460,119.86]
        Principal Balance                                                      412,365.16
        Interest on Principal Balance to 08/12/2019                             33,914.87
        Lender Paid Expenses                                                        944.69
        Escrow Advances                                                           12,657.14
        Quote Fee                                                                    30.00
        Delivery Fee                                                                 20.00
        County Recording Fee                                                        168.00
        Reconveyance Fee                                                             20.00


        PRORATIONS/ADJUSTMENTS
        Unpaid Taxes at $4,107.26/semi-annually from 07/01/2019 to                  684.54
        08/01/2019
        HOA at $194.00/quarterly from 08/01/2019 to 10/01/2019                                         129.33
        Seller Reimburse Buyer for 50% HOA Transfer Fee                             160.50


        COMMISSION CHARGES
        Coldwell Banker                                                           22,500.00
        T Max Realty & Mortgage                                                 22,500.00

        H.O.A./MANAGEMENT
        Quarterly Dues July - Sept. to Greentree Homes Association                  194.00


        OTHER DEBITS/CREDITS
        First American Natural Hazard Disclosures for Natural Hazard                 89.95
        Disclosure Report
        Clarence Yoshikane for Reimbursement                                        221.80


        TITLE/TAXES/RECORDING CHARGES              First American Title
        Company
        Title - Owner's Title Insurance                                            1,971.00
        Title - Messenger Fee                                                        83.22
        Title - Sub Escrow Fee                                                       62.50
        Title - Wire Fee                                                             30.00
         Miscellaneous Recording Fees                                                30.00
        Recording Service Fee                                                         7.50
        Transfer Tax - County to Orange County                                      825.00


        ESCROW CHARGES - Pickford Escrow Company, Inc.
        Title - Escrow Fee                                                         2,000.00
        Title - Processing Fee                                                      500.00
        Title - Messenger/Overnight Handling Fee                                     38.00
        Title - Archiving Fee                                                        90.00


        "Proceeds applied to Second TD held by Trustee                         215,021.46

        TOTAL                                                              S   750,129.33     $   750,129.33


                                SAVE THIS STATEMENT FOR INCOME TAX PURPOSES




                                                                                                                Exhibit 1 Page 3
        Case 8:17-bk-11664-TA                     Doc 170 Filed 08/19/19 Entered 08/19/19 10:34:42                                      Desc
                                                    Main Document    Page 4 of 4

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 4343 Von Karman Avenue, Suite 300, Newport Beach, CA 92660

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S REPORT OF SALE
PURSUANT TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 6004(f)(1) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
       Ali Ammar info@silveradoip.com
       Julian K Bach Julian@Jbachlaw.com, julianbach@sbcglobal.net
       William M Burd bill@ringstadlaw.com, jaimee@ringstadlaw.com
       Dana M Douglas dmddouglas@hotmail.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
       Charles L Murray cm3esquire@sbcglobal.net, cm3esquire@sbcglobal.net
       Charles L Murray , cm3esquire@sbcglobal.net
       Karen S Naylor (TR) alane@ringstadlaw.com, knaylor@IQ7technology.com
       Brian R Nelson becky@ringstadlaw.com, brian@ringstadlaw.com;arlene@ringstadlaw.com
       Nanette D Sanders becky@ringstadlaw.com, arlene@ringstadlaw.com
       Ginger Stiltner defaultspecialty.us@bbva.com, defaultspecialty.us@bbva.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Richard F. Weiner rwesq@earthlink.net
                                                                            Service information continued on attached page
2. SERVED BY U.S. MAIL:
On (date) August 19, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Interested Party: Clarence Yoshikane, Coldwell Banker Real Estate, 3377 Via Lido, Newport Beach, CA 92663

                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 19, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Personal Delivery: to Bin Outside 5th Floor Elevators
Hon. Theodor C. Albert, US Bankruptcy Court, 411 West Fourth Street, Suite 5085/Bin By 5th Floor Elevators, Santa Ana,
CA 92701
                                                                       Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 August 19, 2019                      Jaimee Zayicek                               /s/ Jaimee Zayicek
 Date                                  Type Name                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
